      Case 1:19-cv-01176-JMC-SCY Document 91 Filed 03/22/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


JADE HETES, as personal representative of
The ESTATE OF KEITH RICHARD KOSIROG,
deceased, and as guardian of
LUKE KOSIROG-HETES and
JAGGER KOSIROG-HETES, minors,

              Plaintiff,

       v.                                                    No. 1:19-cv-01176-JMC-SCY

CENTRAL NEW MEXICO CORRECTIONAL FACILITY,
STATE OF NEW MEXICO, NEW MEXICO CORRECTIONS DEPARTMENT,
WARDEN KEN SMITH, DAVID SELVAGE, WENDY PRICE,
MARCIA ESQUIBEL, GAIL ROBERTSON, MICHAEL MCCOY,
and TYSON WILLIAMSON,

              Defendants.


   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’
  MOTION TO DISMISS PLAINTIFF’S EIGHTH AMENDMENT CLAIM AND
  NEW MEXICO CONSTITUTIONAL CLAIM FOR CRUEL AND UNUSUAL
                         PUNISHMENT

       Keith Richard Kosirog (“Kosirog”) committed suicide while a pretrial detainee at the

Central New Mexico Correctional Facility (“CNMCF”). Plaintiff Jade Hetes (“Plaintiff”), as

personal representative for Kosirog’s estate, alleges Defendants’ failure to address Kosirog’s

mental health needs led to his death. Because CNMCF held Kosirog as a pretrial detainee,

Defendants move for dismissal of Plaintiff’s Eighth Amendment claims. The Court grants

Defendants’ Motion to Dismiss Plaintiff’s Eighth Amendment Claim and New Mexico

Constitutional Claim for Cruel and Unusual Punishment [Doc. 36].
       Case 1:19-cv-01176-JMC-SCY Document 91 Filed 03/22/21 Page 2 of 4




                                        I.      Procedural History

        On January 15, 2019, Plaintiff filed a Complaint in the First Judicial District Court, Santa

Fe County, New Mexico. 1 Docket No. 1–2. She later filed a Third Amended Complaint alleging,

in part, “Violation of the Due Process Clause, Cruel and Unusual Punishment and Inhumane

Conditions of Confinement against NMCD Defendants.” Id. Defendants timely removed the case

to federal court arguing federal question jurisdiction over the § 1983 claims and supplemental

jurisdiction over the state law claims. Id.

        Plaintiff then filed a Fourth Amended Complaint alleging five counts against the remaining

Defendants: (1) Violation of the Due Process Clause, Cruel and Unusual Punishment, and

Inhumane Conditions of Confinement against NMCD Defendants; (2) Negligent Operation of

CNMCF against NMCD; (3) Medical Malpractice against NMCD and John Does 1-10;

(4) Negligent Operation of Medical Facility against NMCD; and (5) Negligence in monitoring

Centurion Correctional Healthcare against NMCD, the State of New Mexico, Warden Ken Smith,

Wendy Price, and David Selvage. Docket No. 33. In response to Plaintiff’s Fourth Amended

Complaint, Defendants moved to dismiss Plaintiff’s Eighth Amendment claim and New Mexico

Constitutional claim for cruel and unusual punishment. Docket No. 36. The parties have fully

briefed this motion, and it is ripe for disposition.

                                               II.       Facts

        In 2018, officers arrested Kosirog and held him as a pretrial detainee in Quay County Jail.

Docket No. 33 at 6. Over the course of Kosirog’s life, medical professionals diagnosed him with



1
       Plaintiff’s first complaint brought claims for Wrongful Death; Breach of Contract; Medical
Malpractice; Negligence; Negligent Hiring, Training and Supervision; Negligent Operation of a
Correctional Facility; Res Ipsa Loquitor; Punitive Damages; and Loss of Consortium. See Cause
No. D-101-CV-2019-00113.
                                                     2
      Case 1:19-cv-01176-JMC-SCY Document 91 Filed 03/22/21 Page 3 of 4




Post Traumatic Stress Disorder, Delusional Disorder, and Bipolar Disorder. Id. at 2. So after his

arrest in 2018, the court transferred Kosirog from Quay County Jail to CNMCF because Kosirog

“require[d] specialized care” that Quay County could not provide. Id. at 7. Kosirog remained in

custody of CNMCF as a pretrial detainee until December 2, 2018, when he hanged himself. Id. at

2, 12–13.

                                        III.         Applicable Law

       Federal Rule of Civil Procedure 12(b)(6) permits the Court to dismiss a complaint for

“failure to state a claim upon which relief can be granted.” “The nature of a Rule 12(b)(6) motion

tests the sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). So to survive a

motion to dismiss, a complaint must contain “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       The Eighth Amendment “applies to those who have been convicted of crime. . .” Colbruno

v. Kessler, 928 F.3d 1155, 1162 (10th Cir. 2019). On the other hand, the Fourteenth Amendment

protects pretrial detainees. Brown v. Flowers, 964 F.3d 1178, 1182 (10th Cir. 2020). But “[t]he

Fourteenth Amendment’s Due Process Clause entitles pretrial detainees to the same standard of

medical care that the Eighth Amendment requires for convicted inmates.” Lance v. Morris, 985

F.3d 787, 793 (10th Cir. 2021) (citing Strain v. Regalado, 977 F.3d 984, 989 (10th Cir. 2020)).

                                               IV.        Analysis

       Because Kosirog was a pretrial detainee, Plaintiff’s claims arise under the Fourteenth

Amendment, not the Eighth Amendment. Brown, 964 F.3d at 1182. And Plaintiff concedes as

much, noting that she “is not entitled to recover damages under the [Eighth] Amendment or the

N.M. Const. Article II, § 13.” Docket No. 48 at 4. Still, Plaintiff argues that the Court should not


                                                      3
      Case 1:19-cv-01176-JMC-SCY Document 91 Filed 03/22/21 Page 4 of 4




dismiss her claim because pretrial detainees are entitled to the same protection afforded convicted

prisoners under the Eighth Amendment. So, she argues, the Court should employ an Eighth

Amendment analysis. No one disputes that the Constitution affords pretrial detainees protection

or that the Fourteenth Amendment standard for medical care applies in this case. But Plaintiff

does not and cannot allege Kosirog was a prisoner under the Eighth Amendment. Because Plaintiff

has not alleged facts sufficient to state a violation of that Amendment, the Court dismisses

Plaintiff’s Eighth Amendment claim for cruel and unusual punishment. Plaintiff also concedes

she is not entitled to recover damages under N.M. Const. Article II, § 13. Docket No. 48 at 4. So

the Court also dismisses Plaintiff’s New Mexico Constitution claim for cruel and unusual

punishment. To the extent Count I contains claims other than those arising under the Eighth

Amendment or N.M. Const. Article II, § 13, those claims survive dismissal.

                                         V.      Conclusion

       For the reasons set forth above, the Court GRANTS Defendants’ Motion to Dismiss

Plaintiff’s Eighth Amendment Claim and New Mexico Constitutional Claim for Cruel and Unusual

Punishment [Doc. 36].

       IT IS SO ORDERED.

                                                            Entered for the Court
                                                            this the 22nd day of March, 2021

                                                            /s/ Joel M. Carson III______
                                                            Joel M. Carson III
                                                            United States Circuit Judge
                                                            Sitting by Designation




                                                4
